Citation Nr: 9906222	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1965 to 
May 1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1998 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
major depression, and found that new and material evidence 
had not been submitted to reopen a claim of service 
connection for depressive reaction with unstable personality.  

While the Board notes that a rating action was issued in 1967 
regarding entitlement to service connection for a psychiatric 
disorder, notice of that rating action is not of of record.  
Thus, the Board concludes that a final rating action has not 
been issued, and as such, the issue on the title page has 
been rephrased to more accurately reflect the issue on 
appeal.


REMAND

The claim is REMANDED for the following development:

1.  The RO should take the necessary 
steps to obtain available treatment 
records from all providers the appellant 
has identified as having treated him for 
his psychiatric disorder, to include, Dr. 
McCrea, Dr. Finkelstein, Cypress 
hospital, Lafayette hospital, as well as 
all VA treatment records, and associate 
them with the claims file.  The RO should 
also provide the appellant with the 
opportunity to submit any additional 
treatment records, or the names of 
additional providers that have treated 
him for his psychiatric disorder.  If any 
additional providers are identified, the 
RO should take the necessary steps to 
obtain all such records.  

2.  The RO should also take the necessary 
steps to obtain the appellant's Social 
Security records, and associate them with 
the claims file.

3.  The RO should then schedule the 
appellant with a VA psychiatric 
examination to determine the diagnosis 
and etiology of his psychiatric disorder.  
The examiner is asked to specifically 
indicate (1) whether it is at least as 
likely as not that the appellant's 
psychiatric disorder was first manifested 
in service; (2) if the disorder pre-
existed service, whether it is at least 
as likely as not that it was aggravated 
in service; and if so (3) whether any 
increase in disability during service was 
due to the natural progress of the 
disease.  All necessary tests must be 
performed.  The claim file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should indicate such review in the 
examination report.

4.  Once the above has been accomplished, 
the RO should review the record and 
determine whether further development is 
indicated by the new evidence of record.  
If so, the RO should take the necessary 
steps to accomplish such further 
development.  

5.  The RO should then adjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder.

If the benefit sought remains denied, and following the usual 
appellate procedures, the claim should be returned to the 
Board, if otherwise in order.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


